1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Movant-Defendant
     JAMES E. JOHNSTON
6
7
8
                          IN THE UNITED STATES DISTRICT COURT
9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                              )
     UNITED STATES OF AMERICA,                  ) No. 2:07-cr-00425-MCE
12
                                                )
13                Plaintiff,                    ) ORDER
                                                )
14      v.                                      )
15                                              )
     JAMES E. JOHNSTON,                         )
16                                              )
                  Defendant-Movant.             )
17
                                                )
18
19           Good cause appearing, Defendant JAMES E. JOHNSTON’s unopposed request
20   extension of time until November 12, 2019, to file any supplement to his motion to
21   reduce his sentence pursuant to the First Step Act is hereby GRANTED.
22           IT IS SO ORDERED.
23   Dated: July 17, 2019
24
25
26
27
28
